           Case 2:20-cv-02351-GMN-VCF Document 38 Filed 08/02/21 Page 1 of 2




1                                UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     REGIONAL DIRECTOR CORNELE A.                      )
4    OVERSTREET,                                       )
                                                       )       Case No.: 2:20-cv-2351-GMN-VCF
5
                          Petitioner,                  )
6           vs.                                        )                   ORDER
                                                       )
7    NP RED ROCK, LLC,                                 )
                                                       )
8
                          Respondent.                  )
9           Pending before the Court is Red Rock’s Emergency Motion to Extend Time, (ECF
10   No. 33). Petitioner filed a Response, (ECF No. 35), and Red Rock filed a Reply, (ECF No. 37).
11          Red Rock seeks an extension of the deadlines in the Court’s Order granting the Petition
12   for Temporary Injunction (the “Injunction”). If the Court does not extend the deadlines, Red
13   Rock must take certain actions that it contends could damage its relationship with its
14   employees, beginning on August 3, 2021. (See Mot. Stay 2:9–21, ECF No. 31) (explaining risk
15   of prejudice); (Mot. Ext. 2:16–3:9, ECF No. 33) (outlining the upcoming deadlines). Given the
16   risk of prejudice, among other factors, Red Rock has sought a stay of the Injunction pending
17   appeal. (See generally Mot. Stay, ECF No. 31). Red Rock seeks an extension of the
18   Injunction’s deadlines—until after the Court rules on the Motion to Stay—given several
19   deadlines will pass before the Motion to Stay is fully briefed. (Mot. Ext. 3:23–26).
20          In his Response, Petitioner primarily contests Red Rock’s likelihood to prevail on the
21   Motion to Stay. (See generally Resp. Mot. Ext., ECF No. 35). However, even if the Motion to
22   Stay would likely be denied, Petitioner has failed to articulate, beyond conclusory assertions,
23   why the Motion’s mere pendency does not provide sufficient cause warranting a minimal
24   extension of the Injunction’s deadlines. (Id.).
25



                                                 Page 1 of 2
           Case 2:20-cv-02351-GMN-VCF Document 38 Filed 08/02/21 Page 2 of 2




1           If the Court does not extend the Injunction’s deadlines, the Court would partially moot
2    the relief sought in the Motion to Stay. Petitioner will suffer little harm if the deadlines are
3    briefly extended, as the Emergency Motion to Stay will be fully briefed no later than August 5,
4    2021. (See Min. Order, ECF No. 32).
5           Accordingly, for good cause shown,
6           IT IS HEREBY ORDERED that the Court GRANTS the Motion to Extend Time,
7    (ECF No. 33). The Court extends the deadlines provided in the Injunction until August 7,
8    2021. Any deadlines previously set to expire after August 7, 2021, shall remain unaffected by
9    this Order.
10                      2 day of August, 2021.
            Dated this ___
11

12

13
                                                    ___________________________________
14
                                                    Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT
15

16

17

18

19

20

21

22

23

24

25



                                                  Page 2 of 2
